Citation Nr: 0734186	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-43 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
residuals of a fracture of the right clavicle based on 
additional disability due to Department of Veterans Affairs 
(VA) treatment.


REPRESENTATION

Appellant represented by:	Robert Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from May 28, 1970, to July 
8, 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of a fracture of the right clavicle 
based on additional disability due to VA treatment.

A March 2004 supplemental statement of the case addressed the 
issue of whether new and material evidence had been received 
to reopen a claim for service connection for an acquired 
psychiatric disability.  In a statement received later that 
month, the veteran withdrew his claim.  Accordingly, this 
decision is limited to the issue set forth on the preceding 
page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran sustained a fracture of the right clavicle in 
a bicycle accident in June 1982 and subsequently underwent 
two operations on the right shoulder in December 1984.

3.  There is no competent medical evidence establishing that 
the treatment the veteran received from VA, including the two 
surgical procedures in December 1984, resulted in additional 
disability of the right clavicle.

4.  This case does not involve a question of medical 
complexity or controversy so as to warrant its submission for 
the opinion of an independent medical expert.

CONCLUSIONS OF LAW

1.  Criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of a 
fracture of the right clavicle based on additional disability 
due to VA treatment have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007).

2.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.902 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 redefined 
VA's duty to assist a claimant in the development of a claim.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Insufficiency in the timing or content of VCAA notice, 
however, is harmless if the errors are not prejudicial to the 
claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.  

In a letter dated in June 2002, issued prior to the rating 
decision on appeal, the veteran was notified of the types of 
evidence needed to substantiate his claim.  The veteran was 
also advised as to what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that concerns the level of 
his disability.  Similar information was sent to the veteran 
in a July 2005 letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the veteran's 
testimony at a hearing before the undersigned and VA medical 
records.  The veteran, through counsel, argues that the Board 
should obtain an opinion from an independent medical expert 
pursuant to 38 C.F.R. § 20.901(d) as the veteran's situation 
presents a complex set of facts and circumstances that 
require additional consideration.  Although the Board 
certainly appreciates the veteran's position that (1) he 
should not have been allowed to perform bicycle therapy on 
certain medications, and (2) he should not have been allowed 
to go home for the Christmas holiday with hardware in his 
shoulder, there is simply no evidence showing that an opinion 
from an independent medical expert is necessary for an 
equitable disposition of the matter under consideration in 
this case.  More specifically, the issue in this case 
involves the onset of disability and the Board finds that the 
evidence of record is sufficient as there are medical 
opinions regarding the care received by and through VA and 
there is no question of medial controversy or complexity. 38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901.  As such, additional 
development of the medical record is not required.

Following a complete review of the record, including the 
presentation by private counsel at a personal hearing in 
which the intricacies of the case were thoroughly discussed, 
the Board finds that the VCAA provisions have been considered 
and complied with by VA.  The veteran was notified and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran, through counsel, has 
been an active participant in the claims process and there is 
no suggestion that any defect in notice has undermined the 
essential fairness of the claims process.  The Board 
acknowledges that the veteran was not furnished information 
regarding the assignment of a disability rating or effective 
date, however, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant as a denial of benefits will not bring about the 
assignment of a rating and effective date.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  Therefore, the Board will turn to the merits of the 
claim.

The Board has reviewed all of the evidence in the veteran's 
voluminous claims file, including his multiple contentions of 
entitlement made before the Board and all of his VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
also see Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed. 2d 462 (1994) (1994), in which 
the Supreme Court held that VA's interpretation of 38 
U.S.C.A. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in August 
2001.  Accordingly, the post-October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2007).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and 
regulation, Section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.

The evidence supporting the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 consists 
essentially of his statements and medical records.  The 
veteran asserts that he sustained a fracture of his right 
clavicle in a bicycle accident in June 1982.  He claims that 
he was on anti-psychotic medication at the time and that it 
caused balance and coordination problems.  He maintains that 
he was riding the bicycle as part of recreational therapy and 
that he lost his balance, hit a curb and fell off, landing on 
his right shoulder.  Although the veteran testified before 
the Board in July 2006 (transcript unavailable) that he had 
ridden his bicycle many times with a friend at the VA 
domiciliary, the essence of his claim is that he should not 
have been allowed to ride the bicycle that day, as it was the 
first day that he had not been on a closed ward and that the 
dosage of his medication had recently been increased.  In 
addition, he asserts that he was not treated properly 
following the injury, that he should not have undergone 
surgery, and that he should not have been allowed to go home 
unattended in December 1984 when he had surgical hardware in 
his shoulder.

VA medical records disclose that the veteran was seen in June 
1982 and reported that he had fallen while riding a bicycle 
and that his arm hurt.  An X-ray study revealed a spiral 
fracture of the distal one-third of the right clavicle.  When 
seen later that day, his arm was in a sling.  In September 
1982, it was reported that he had been treated with four 
weeks of immobilization and a figure-eight strap, and that he 
had developed nonunion of the right clavicle.  The impression 
was fibrous union of the right clavicle fracture.  It was 
felt that the veteran had nonunion but that there was some 
fibrous union and that it should heal with time.  It was not 
felt that the risks of surgery, including infection, nonunion 
and neurocirculatory compromise, would be warranted.  As 
such, it appears that the veteran did not participate in 
treatment of the right clavicle for the remainder of 1982 and 
all of 1983.

The record discloses that the veteran underwent an open 
reduction and internal fixation for a non-united fracture of 
the right clavicle at a VA hospital in December 1984.  When 
seen later that month, there was a prominence at the lateral 
aspect of the incision that was hard and tender to touch.  
Still later in December 1984, he underwent additional surgery 
for removal in an internal fixation device and infection of 
same of the right clavicle.  

The evidence against the veteran's claim includes the medical 
opinions of several VA physicians.  Following a VA 
examination in August 2004, the diagnoses were old nonunion 
fracture of the right clavicle and occasional episodes of 
tendonitis of the right shoulder.  In a September 2004 
addendum, the examiner noted that he had reviewed the claims 
folder, specifically the operative notes from the two 
surgeries performed in December 1984, and found no instance 
of disability or additional disability of the right shoulder 
condition caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical care to the veteran.  The 
examiner noted that the veteran underwent an open reduction 
and internal fixation of a non-union of a right clavicle 
fracture and suffered complications that could not be 
predicted or foreseen.  He also observed that the hardware 
loosened, the wound became infected and the hardware had to 
be removed.  He commented that this was a common 
complication.  The examiner indicated that he reviewed the 
operative notes and could not find any straying from current 
medical standards.  He concluded that there appeared to be no 
carelessness, negligence, lack of proper skill, error in 
judgment or other similar instances of fault on the part of 
VA regarding the two surgical procedures in December 1984.

In May 2005, another VA physician furnished an opinion 
regarding the first surgery in December 1984.  The physician 
noted that he reviewed the veteran's claims folder.  After a 
review of the pertinent evidence, the physician concluded 
that it was less likely than not that the veteran's current 
disability claimed as right shoulder condition or fracture of 
the right clavicle was caused by carelessness, negligence, 
lack of proper skill, error in judgment or other similar 
instances of fault on the part of VA in furnishing medical 
care in connection with a fracture of the right clavicle in 
1982, including subsequent surgeries.  He opined that there 
was no evidence showing anything that strayed from common 
medical practice or management.  He also reviewed the medical 
literature, which listed symptomatic nonunion of a clavicular 
fracture as an indication for operative management of this 
type of fracture and added that the veteran appeared to have 
what would be considered a class B or distal third fracture 
of the clavicle that was also displaced.  These can be 
attempted to be managed with a sling and conservative 
measures, but, as noted in the literature, may require 
orthopedic fixation.  The VA physician observed that the 
veteran had gone on for a period of time with conservative 
management and that the notes at the time of the surgery 
reflected that the veteran was complaining of problems with 
the area of the clavicular fracture.  Such evidence of 
complaint deems the condition symptomatic and, thus, a 
reasonable and prudent management choice at such time would 
be to pursue open reduction and internal fixation.

In July 2005, a VA physician reviewed the claims folder to 
respond to a question as to whether the veteran should have 
been allowed to ride the bicycle while on psychotropic 
medication.  He noted that in early April 1982, the veteran 
was prescribed Navane, 30 mg twice a day.  (This was the same 
dosage as in February of that year.)  There was a note later 
in April that Navane would be increased.  In May 1982, the 
dosage of Navane was 40 mg in the morning, and 30 mg at 
night.  The VA physician pointed out that this was a 14 (sic) 
percent increase, and was unlikely to cause clinically 
significant side effects.  He noted that the veteran was 
injured in the bicycle accident on June 3, 1984, and progress 
notes that day show that blood pressure was 132/84.  He 
related that there were no notations in the progress notes 
that the veteran had tardive dyskinesia, dystonic reaction, 
hypotension, oculogyric crisis, dizziness, vertigo, 
incoordination, lightheadedness or blurred vision.  The VA 
physician reviewed information concerning the side effects of 
Navane which included drowsiness, dizziness or blurred 
vision.  He pointed out that the same or similar notations 
are made with most psychotropic medications, as well as 
sedatives and antihistamines.  He commented that there was 
nothing in the literature he reviewed that indicated that 
Navane was more likely to cause dizziness than a number of 
other drugs.  In fact, there was some indication to suggest 
that it would be less likely to result in such symptoms 
because of decreased side effects.  The physician also stated 
that the veteran was on a stable dose of Navane.  It had been 
increased from 60 mg a day to 70 mg a day in April 1982.  He 
asserted that dizziness, if it is to occur as a side effect 
of medication, usually does so within the first few weeks of 
using the medication or after increasing the medication.  He 
maintained that the veteran was on the medication with 
sufficient time between the increase in the dosage and the 
accident to have manifest dizziness if he were going to have 
that as a side effect.  He noted that there was no literature 
to say that the dizziness is persistent or that individuals 
on Navane should be prohibited from taking part in activities 
that would require full alertness.  He observed that the 
veteran had been on Navane for months, so that the risk of a 
side effect appearing for the first time on the day of the 
accident was very unlikely.  

The reviewing VA physician related that bicycle riding is a 
hazardous activity, as was driving a motor vehicle.  He noted 
that there was no prohibition from a person on Navane driving 
a vehicle, except for someone with a commercial driver's 
license.  He added that it was part of the "normalizing" 
experience to allow patients as much latitude in normal 
activities, although some might be hazardous.  Accordingly, 
based on the above, the physician opined that it was less 
likely than not that the Navane the veteran was taking at the 
time of his bicycle accident contributed directly to the 
accident.  

Following a thorough review of the evidence, including the 
veteran's testimony as to his activities throughout his 
lifetime, the Board concludes that the medical opinions of 
record are of greater probative value than the veteran's 
assertions regarding the etiology of the fracture of the 
right clavicle.  Neither the veteran nor his counsel are 
medical experts and are, therefore, not competent to express 
an authoritative opinion regarding either a medical condition 
or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a fracture of the right clavicle 
based on additional disability due to VA treatment.

ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a fracture of the right clavicle 
based on additional disability due to VA treatment is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


